DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 8 March 2022. As directed by the amendment: claims 1 and 4 have been amended, claims 2-3 and 11-13 have been canceled. Thus claims 1, 4-10, and 14--20 are presently pending in this application. Applicant’s amendments to the Claims have overcome each objection previously set forth in the Non-Final Office Action mailed 7 December 2021.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 8 March 2022, with respect to the rejection(s) of claim(s) 1 as amended under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luther (US 4,838,871 A) modified by Opalek (US 5,405,332 A) and Olson (US 7,771,397 B1).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 19.
The corresponding structure is a protrusion on the outside surface of the inner cover member using [0009] from the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Opalek (US 5,405,332 A) and Olson (US 7,771,397 B1).
Regarding claim 1, Luther discloses a safety cover (Figs 12 and 19) configured to be coupled to an injection device and to provide a protective enclosure for a needle (60 Fig 15) of the injection device (Col 3 lines 50-53), the safety cover comprising: an outer cover member (70 Fig 19); an inner cover member (Fig 12, “needle guard 50” Col 3 line 50) coupled to the outer cover member in a coaxial arrangement (See coaxial arrangement in Fig 16) so that the outer cover member encloses at least a portion of the inner cover member (See Fig 16), wherein the outer cover member is configured to move relative to the inner cover member from an unlocked position (Position in Fig 16 is unlocked), in which the needle of the injection device is accessible for use, to a locked position (Position in Fig 17 is locked), in which the outer cover member and the inner cover member are fixed at one another and the needle of the injection device is inaccessible for use (Col 3 lines 43-48 “the locking action of the device is effected by rotating an external closure sleeve around the needle guard body and locking these two components by means of a ratchet engagement formed therebetween.”), wherein the outer cover member includes a body (70 Fig 19) that includes a proximal end (74 Fig 19), a distal end (75 Fig 19), and a cavity (76 Fig 16) defined within the body, wherein the cavity is shaped and sized to receive a least a portion of the inner cover member (See Fig 16), wherein the outer cover member includes at least one first recess  or aperture defined on a portion of the outer cover member (See first recess in annotated Fig 18 below),

    PNG
    media_image1.png
    435
    434
    media_image1.png
    Greyscale

and wherein the inner cover member includes a body (51 Fig 13) that includes a proximal end (the arm/flange 43 Fig 6 that is supported by the hub is the proximal end) and a distal end (the cover shown in Fig 12 is the distal end) coupled to one another by a hinge member (51A Fig 12, 52 Fig 14), wherein the inner cover member includes a cavity (56 Fig 15) that is defined within the inner cover member and that is shaped and sized to enclose the needle of the injection device within the cavity when the safety cover is coupled to the injection device (See needle 60 within the cover Fig 15), wherein the inner cover member includes at least one first protrusion (the edge 63 Fig 15 is a protrusion) that extends from an exterior surface of the inner cover member (the edge 63 extends from both the exterior and the interior surfaces of the inner cover member) and that is configured to (See locked position in Fig 17), 

    PNG
    media_image2.png
    318
    367
    media_image2.png
    Greyscale

32 / 37AP1001wherein the inner cover member is arrangeable in a closed position, in which the proximal end and distal end are aligned with one another along a common plane and share a common longitudinal axis (the proximal and distal ends would be aligned with one another as shown in Figs 6 and 9, both ends are concentric around the needle), and in an open position, in which the distal end is bent, via the hinge member, out of the common plane relative to the proximal end to expose the needle for use when the outer cover member is in the unlocked position (the distal end would be bent out of the plane as shown in Fig 7), wherein the outer cover member and the inner cover member are rotatably coupled to one another (See rotation from Fig 16 to Fig 17) so that the outer cover member is configured to rotate relative to the inner cover member from the unlocked position to the locked position while remaining coupled thereto (See rotation in Fig 17), wherein the inner cover member includes a pin (See pin in annotated Fig 12 below) extending from the distal end (55 Fig 12) of the inner cover member through a corresponding bore (75 Fig 19, Col 4 Lines 8-13) in the distal end of the outer cover member (the distal end 75 of the outer cover member “makes a fairly close fit against the end stops 54, 55 of the guard body 51” Col 4 lines 11-13, the pin would be retained and received within the bore), wherein the pin is received and axially retained within the corresponding bore defined in the distal end of the outer cover member by direct form locking contact (Col 4 lines 11-13) between an axial surface of the pin (axial surface is end stop 55 Fig 12 of the pin) and an external axial surface of the distal end of the outer cover member (axially projecting end 75 Fig 19 of outer cover member has a surface that directly contacts the end stop 55 Fig 12, see annotated Figs 12 and 19 below), wherein the outer cover member is configured to rotate relative to the inner cover member about a longitudinal axis of the pin (See rotation from Fig 16 to Fig 17).
    PNG
    media_image3.png
    535
    1015
    media_image3.png
    Greyscale

However, Luther fails to disclose wherein an axial cavity extending from the proximal end of the inner cover member supports the injection device including a hub that supports the needle, wherein the body of the inner cover member including the proximal end, the distal end, the axial cavity and the hinge member are integrally provided in one piece by injection molding, and the pin having a maximum outer diameter smaller than the distal end of the inner cover member.
(22 Fig 2) and a distal end (50 Fig 2) coupled to one another by a hinge member (36 Fig 2), wherein an axial cavity (26 Fig 2) extending from the proximal end of the inner cover member supports the injection device including a hub (6 Fig 2) that supports the needle (4 Fig 2), wherein the body of the inner cover member including the proximal end, the distal end, the axial cavity and the hinge member are integrally provided in one piece by injection molding (the proximal end 22, the distal end 50, the axial cavity 26 and the hinge member 36 are all one piece as shown by the crosshatching in Fig 2, additionally alternate embodiments have corresponding features that are explicitly described as integral, see Col 10 Lines 19-22 describing the integral hinge in Fig 13, additionally while the disclosure of Opalek is silent to the process of injection molding, this limitation is interpreted as a product by process limitation and the integral pieces of Opalek have the same structure as parts made by injection molding). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the inner cover member of Luther to include the limitations as taught by Opalek to allow the safety cover to be useable with needles and syringes that have a traditional syringe needle hub and are not manufactured with additional support pins for a hinge or other additional components. 
	Olson teaches a pin (30 Fig 2) having a maximum outer diameter (See outer diameter defined by flexible arms 32 Fig 2) smaller than the distal end of the inner member (tubular section 22 has a distal end 26 Fig 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the pin of modified Luther to be sized as taught by Olson to reduce the amount of material necessary to manufacture the component.
	Regarding claim 4, modified Luther teaches the safety cover of claim 1, Luther further discloses wherein the inner cover member includes an opening or port (56 Fig 15) extending along a length thereof from the proximal end towards the distal end (See extension of the opening in Fig 13), wherein the length of the opening or port corresponds to a length of the needle extending within the inner cover (“An I.V., syringe, or other needle 60 is sized to fit into the bottom 59 of the slot 56.” Col 3 lines 61-63).  
	Regarding claim 5, modified Luther discloses the safety cover of claim 4. Luther further discloses wherein the outer cover member includes an opening or port (“elongate slot portion 81 defining edge members 82 and 83” Col 4 lines 15-17) extending along a length thereof from the proximal end towards the distal end, and wherein the length of the opening or port generally corresponds to a length of the needle extending within the inner cover member (although it is not shown, the opening would necessarily extend a length that generally corresponds to a length of the needle to cover it while in the locked position and to allow it to be exposed in the unlocked position).  
	Regarding claim 7, modified Luther discloses the safety cover of claim 5. Luther further discloses wherein the openings or ports of the inner cover member and outer cover member have corresponding shapes and lengths (the openings of the inner and outer cover members are both elongated slots that correspond to the length of the needle).  
	Regarding claim 8, modified Luther discloses the safety cover of claim 7. Luther further discloses wherein the openings or ports of the inner cover member and the outer cover member are aligned with one another in the unlocked position to allow the inner cover member to transition from the closed position to the open position to fully expose the needle for use (See Fig 16, the openings are aligned to allow the needle to be exposed).  
	Regarding claim 9, modified Luther discloses the safety cover of claim 7. Luther further discloses wherein the openings or ports of the inner cover member and the outer cover member are misaligned with one another in the locked position to prevent the inner cover member from transitioning from the closed position to the open position (See Fig 17, the openings are misaligned to block the needle from being exposed).  
Regarding claim 10, modified Luther discloses the safety cover of claim 1. Luther further discloses wherein the outer cover member and the inner cover member are slidably coupled to one another so that the outer cover member is configured to slide relative to the inner cover member from the unlocked position to the locked position while remaining coupled thereto (See Figs 16-17, Col 3 lines 43-48).  
	Regarding claim 19, modified Luther discloses the safety cover of claim 1. Luther further discloses wherein the at least one first protrusion of the inner cover member includes a biasing member (65 Fig 15) for applying a biasing force in an outward direction, thereby securely engaging the at least one first protrusion within a first aperture and preventing disengagement therefrom when the outer cover member is in the locked position (the shoulder 65 applies a force outward against the outer cover member, see Fig 17, this keeps the inner cover member within the outer cover member and prevents disengagement).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Opalek (US 5,405,332 A), Olson (US 7,771,397 B1), Madin et al. (US 2012/0029441 A1), and Schmitt (US 2012/0210569 A1).
Regarding claim 6, modified Luther discloses the safety cover of claim 5. However, modified Luther fails to disclose wherein the outer cover member includes a tab member positioned relative to the opening or port and coupled thereto via a breakaway connective member including a plurality of perforations or scores or cut-outs to allow for 33 / 37AP1001 the tab member to be torn from the outer cover member to fully expose the opening or port. 
Madin et al. teaches wherein the cover member includes a tab member (9 Figs 1 & 2) positioned relative to the opening or port (it is positioned at the distal end of the opening, see Fig 1) and coupled thereto via a breakaway connective member (4 Fig 1)  to allow for 33 / 37AP1001 the tab member to be torn from the outer cover member to fully expose the opening or port ([0056] “The user then grasps the projection 9 at the distal end of the first part 4, and pulls the first part to remove it from the second and third parts 5,6”, See Figs 1-3). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a tab member with the limitations as taught by Madin et al. in the device of modified Luther to sealingly enclose the needle and to block access to the needle before use [0055]. Modified Luther fails to teach the breakaway connective member includes a plurality of perforations or scores or cut-outs. 
Schmitt teaches an area of weakness ([0030] “area of weakness 720”) includes a plurality of perforations (720 Fig 7). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the breakaway connective member of modified Luther to be connected to the outer cover member by a plurality of perforations to prevent reuse by damaging the connection between the two parts upon tearing of the tab member from the outer cover member ([0030] “not reusable”, “plurality of perforations that may be ripped apart by the user”) and to indicate tampering.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Opalek (US 5,405,332 A), Olson (US 7,771,397 B1), and Swenson (US 2003/0181868 A1).
Regarding claim 14, modified Luther discloses the safety cover of claim 1. However, modified Luther fails to disclose wherein the hinge member includes a shape memory characteristic.
Swenson teaches a safety cover (50 Fig 1) wherein a hinge member (the cover pivots around the spring 70 Fig 1 which forms a hinge) includes a shape memory characteristic (the spring 70 Fig 1 has an inherent shape memory to bias its return to its original position). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the hinge member of modified Luther to include the shape memory characteristic as taught by Swenson to maintain the shield biased toward the shielded position when not in use to prevent accidental needle sticks [0044].
Regarding claim 15, modified Luther teaches the safety cover of claim 14. Modified Luther further teaches wherein the hinge member has a default state (Swenson- [0044]“biasing the shield toward the shielded position”, the default state is the shielded position) and is configured to return to the default state upon release of application of force upon the distal end of the inner cover member (the release of any force that biases the cover in the unlocked position, including force upon the distal end of the inner cover member, would allow the hinge member to return to the default state).  
Regarding claim 16, modified Luther teaches the safety cover of claim 15. Modified Luther further teaches wherein the default state is associated with the inner cover member in the closed position (Swenson- [0044]“biasing the shield toward the shielded position”, the default state is the shielded position).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Opalek (US 5,405,332 A), Olson (US 7,771,397 B1), and Marano-Ford (US 2003/0036732 A1).
Regarding claim 17, modified Luther discloses the safety cover of claim 1. However, modified Luther fails to disclose wherein the proximal end and the distal end of the inner cover member are coupled to one another via a breakaway connective member.
Marano-Ford teaches a safety cover (10 Fig 1) wherein the proximal end (34 Fig 1) and the distal end (26 Fig 1) of the cover member are coupled to one another via a breakaway connective member (50 Fig 1). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the proximal end and the distal end of the inner cover member of modified Luther to be coupled to one another via a breakaway connective member as taught by Marano-Ford to provide an unbroken structure that is sealed [0028]. The motivation would be to prevent unintentional rotation from the closed position into the open position and to provide a surface that contaminants cannot penetrate to reach a sterile needle.
Regarding claim 18, modified Luther teaches the safety cover of claim 17. Marano-Ford further teaches wherein the breakaway connective member (50 Fig 1) includes a plurality of scores (the frangible web 50 is a score line, a weakened section of the cover [0031] molded as one piece, there are two scores, one on either side of the hinge, see Fig 2) configured to allow for the proximal end and the distal end of the inner cover member to break away from one another upon sufficient application of force upon the distal end when initially transitioning from the closed position to the open position ([0028] the fracture is described as occurring upon squeezing the sides together, however, this squeezing can be performed in the same action as the ends are being rotated from the closed to the open position).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luther (US 4,838,871 A) in view of Opalek (US 5,405,332 A), Olson (US 7,771,397 B1), and Carrel (US 2018/0140780 A1).
Regarding claim 20, modified Luther discloses the safety cover of claim 1. However, modified Luther fails to disclose wherein the inner cover member incudes at least one pair of snap-fitting hook members formed on the proximal end and defined on opposing sides thereof and opposing one another, and wherein each snap-fitting hook member of the at least one pair of snap-fitting hook members is configured to engage a corresponding portion of the injection device to retain the safety cover on the injection device.
Carrel teaches a hinged cover member (Fig 6) wherein the cover member incudes at least one pair of snap-fitting hook members (112 Fig 6) formed on the proximal end (110 Fig 6) and defined on opposing sides thereof and opposing one another (each of the fingers 112 has an opposing finger, see Fig 6), and wherein each snap-fitting hook member of the at least one pair of snap-fitting hook members is configured to engage a corresponding portion of the injection device (14 Figs 1 & 4) to retain the safety cover on the injection device (Fig 4, [0037]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention for the inner cover member of modified Luther .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/25/2022